Citation Nr: 0901341	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
disability.

3.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound, left arm, with retained foreign body.   



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to March 1970 and from October 1972 to July 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDINGS OF FACT

1.  It is not shown that the veteran has a current diagnosis 
of PTSD.

2.  Evidence received since the May 1971 rating decision 
demonstrates a current cervical spine disability but does not 
even suggest a nexus between that current disability and the 
veteran's cervical spine disability in service; it relates to 
an unestablished fact necessary to substantiate the claim but 
does not raise a reasonable possibility of substantiating the 
claim.

3.  It is not established that the veteran's injury to Muscle 
Group VI is more than moderate and it is not shown that the 
injury has resulted in limitation of motion of the arm to 
shoulder level, arthritis with painful motion in more than 
one joint or separate impairment due to the veteran's scar.     

   
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  New and material evidence has not been received, and the 
veteran's claim seeking service connection for cervical spine 
disability may not be reopened.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5108, 7105 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.156(a) (2008).

3.  The criteria for a rating in excess of 10 percent for 
shell fragment wound, left arm, with retained foreign body 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code (Code) 5306.    
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the letter provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  

Regarding the veteran's claim to reopen his claim for service 
connection for cervical spine disability, the June 2006 
letter advised the veteran of the necessity of submitting new 
and material evidence to reopen his claim and essentially 
advised him of the applicable definition of new and material 
evidence.  It further informed him of the reason for the 
prior denial of his claim and that he must submit evidence 
relating to the reason for that denial.  It also explained 
what evidence was necessary to substantiate the underlying 
claim of service connection.  The Board finds that the notice 
provided was in substantial compliance with requirements 
specific to claims to reopen outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).      
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was also provided 
with VA examinations in relation to his claims for PTSD and 
increased compensation for shell fragment wound of the left 
arm.  An examination is not required in relation to the 
veteran's cervical spine claim as new and material evidence 
has not been received.  See 38 C.F.R. § 3.159(c)(4)(C)(3).  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 




II.  Factual Background

Service medical records reveal that the veteran incurred a 
shrapnel wound to the upper left arm on June 20, 1969 due to 
enemy small arms fire while on platoon sweep.  He was treated 
in the field, including wound debridement, and was then 
medevaced for further treatment at the hospital.  A delayed 
primary closure was done on June 25, 1969, at which time the 
wound had healed primarily.  The veteran was given light duty 
for one week.    

The veteran also experienced a catch in his neck in January 
1970.  This increased in severity leading to significant 
discomfort and the veteran sought medical attention.  
Physical examination was within normal limits with the 
exception of a moderate amount of muscle spasm and extreme 
tenderness to palpation on the left side of the neck.  The 
veteran was treated with muscle relaxants, cervical traction 
and deep heat.  After three days of this treatment his pain 
had improved and he was discharged to light duty with a 
cervical collar.  A later January 1970 progress note shows 
that the veteran was complaining that his neck pain had 
returned.  Physical examination showed tenderness and pain on 
rotation and flexion.  A subsequent orthopedic consultation 
produced a diagnostic impression of cervical strain.  The 
veteran was again given a high cervical collar, which he was 
to wear for 10 days on light duty.  On March 1970 separation 
examination the spine and psychiatric functioning were both 
found to be normal.  On July 1975 separation examination both 
the spine and psychiatric functioning were again found to be 
normal.    

An April 1971 VA general medical examination found that the 
cervical spine was normal in appearance and function with no 
deformity, muscle spasm, pain or tenderness in evidence, with 
a normal range of motion in all directions.  There was no 
indication of associated nerve root irritation.  Examination 
of the left arm showed a superficial, longitudinal, 
asymptomatic, 1 1/2 inch surgical scar in the upper lateral 
aspect just below the deltoid muscle, with no other gross 
objective findings.  There was no deformity, no apparent pain 
or tenderness and there was normal range of motion throughout 
the extremity.  There was no gross atrophy or weakness 
apparent and no indication of neurological deficit. 

A May 1971 rating decision denied service connection for 
cervical strain, finding that the disability was not shown on 
March 1970 separation examination or on the April 1971 VA 
examination.
   
A March 1972 X-ray of the left humerus showed that the 
shoulder and humerus remained within normal limits.  There 
was a small square metallic fragment lodged in the soft 
tissues at the level of the mid-humeral shaft laterally.  

A September 1992 private cervical spine X-ray produced a 
diagnostic impression of degenerative spondylosis at C5-6.  

An April 1993 private examination of the cervical spine 
showed that the veteran was complaining of persistent right 
lateral posterior neck pain at times radiating into the right 
shoulder.  X-rays were reviewed and showed significant 
spondylosis at the C5-C6 level.  On examination the veteran 
had slight pain at full flexion of the cervical spine along 
with pain when twisting to the right and extending to the 
left.  The diagnostic impression was cervical spondylosis.  A 
trial of home cervical traction was planned, along with 
utilization of heat 3 to 4 times daily for 15 to 20 minutes.  

A June 1996 cervical spine X-ray showed loss of normal 
cervical lordosis and mild degenerative changes with disc 
space narrowing at C5-C6 and osteophytosis at C4, C5 and C6.  

An April 2001 private progress note shows that the veteran 
was having significant low back pain and to a lesser extent 
neck pain.  The neck pain was radiating into the right 
shoulder and right upper extremity.  

A May 2001 private MRI of the cervical spine produced a 
diagnostic impression of mild C4-C5 and C6-7 spondylosis.  

In a June 2006 statement the veteran indicated that his claim 
for PTSD was based on observations from family and friends 
about him being paranoid and stressed for no apparent reason.  
When out in public places he watched everyone very closely, 
always sitting with his back to the wall.  He had never slept 
well over the years, had always had night sweats and would 
wake up in the middle of the night and not be able to get 
back to sleep.  He still had dreams about bad times in 
Vietnam but would push them aside.  Regarding his gunshot 
wound claim, the veteran indicated that he was experiencing 
increased pain in the upper left arm and shoulder, which he 
believed was due to the object still lodged in his muscle 
tissue.  The pain was ongoing and continuous, making it 
difficult for him at times to play with his grandchildren and 
play golf.  He could not sleep on his left side due to this 
pain.  He noted that he was told by VA doctors that he had 
some arthritis in the left shoulder.  Regarding his cervical 
spine claim the veteran noted that he had been treated for 
neck and back problems over the past 14 years by two private 
physicians and he believed that these problems were related 
to his service in Vietnam.   

A June 2006 VA physical medicine and rehabilitation 
consultation produced diagnostic impressions of chronic left 
shoulder pain syndrome, history of gunshot wound of the left 
shoulder with foreign body in 1969, and mild left shoulder 
degenerative changes per X-ray.  The examiner noted that the 
veteran did not report associated neck pain.  A previous May 
2006 X-ray had shown limited rotation motion and narrowed AC 
joint space.  Physical examination showed full range of neck 
motion without pain.  Left shoulder range of motion was 
normal, with pain.  The examiner recommended formal therapy 
for progressive strengthening exercises of the shoulder to 
potentially help reported pain symptoms.  The examiner 
commented that although the veteran had full range of motion 
with no significant degenerative changes and diffuse pain 
reported in all motions, he did not feel that a cortisone 
injection was indicated.  

On August 2006 VA examination, the diagnoses were shrapnel 
injury to the left upper arm with chronic pains in the 
triceps and the left shoulder, and left shoulder narrowed 
acromioclavicular (AC) joint.  The veteran reported constant 
pains in the left shoulder and triceps area.  For the past 10 
years the pains had been more intense and usually sharp.  The 
pains were aggravated by doing push ups, working out, mowing 
the lawn, holding a weed eater and playing golf.  There was 
no swelling and no further limitation on flare-ups or on 
repetitive use.  Physical examination showed that the veteran 
was left handed.  There was a 1 x 1/4 inch scar of the mid 
upper arm at the biceps area.  The scar was well-healed and 
non-tender with good texture, good adherence and no keloid 
formation.  There was no elevation, depression, breakdowns or 
ulcerations.  There were also no hernias, muscle deformities, 
muscle spasms or muscle atrophy.  There was no limitation of 
function from the scar or functional impairment.  The triceps 
area was nontender.  Examination of the shoulder revealed no 
deformity, no swelling and no palpable tenderness.  There was 
forward flexion of 0 to 160 degrees, with pain at the left AC 
joint at 160 degrees, minus 20 degrees secondary to pain.  
Shoulder abduction was 0 to 150 degrees with pain in the left 
AC joint at 150 degrees minus 30 degrees secondary to pain.  
Internal rotation and external rotation were 0 to 80 degrees 
with pains in the left AC joint at 80 degrees minus ten 
degrees secondary to pain.  Active range of motion did not 
produce any weakness, fatigue or incoordination.  

An August 2006 VA X-ray of the left humerus produced 
diagnostic impressions of approximate 4 mm radiopaque foreign 
body projecting just lateral to the midshaft of the left 
humerus and small cortical avulsive irregularity adjacent to 
the medial epicondyle and left humerus.  

On August 2006 VA psychological evaluation, the diagnosis was 
cannabis abuse in full sustained remission, not related to 
Vietnam memories.  The veteran reported having combat dreams 
for years since Vietnam and being in and out of depressed 
moods.  He was having the dreams about 2 or 3 times per week.  
He had difficulty sleeping at night but denied feeling tired 
the next day.  He had occasional night sweats but denied 
feeling afraid when he woke up from the dreams.  He also 
reported that his parents felt that he had changed after 
returning from Vietnam but he always felt that he was o.k. 
and his moods never interfered with him going to work every 
day.  He denied being distressed about Vietnam as he would 
shut the memories out of his mind because he had other things 
to do.  The veteran noted that his children complained that 
he was not sensitive and that he tended to argue with others 
about politics.  He felt he had good control over his 
emotions but tended to sweat and feel tense when he was 
irritated or angry.  He also noted that he was considered 
very confrontational but denied any problems with physical 
violence.    In 2001 his office at the Pentagon was destroyed 
by the plane crash but he was not upset about it.  He did 
feel depressed about the state of the world or about not 
sleeping well due to vivid dreams of combat but he did not 
slow down or stop functioning when he felt depressed.  He did 
tend to sit with his back to the wall in restaurants and he 
watched people constantly.  He considered himself paranoid 
and overprotective of his children.  He would not allow them 
to go places with their aunts and uncles.  

The examiner noted that the veteran served in the Marines in 
Vietnam and witnessed a number of close friends die.  His 
most traumatic event was killing an older man when he was 
ordered to blow up a building with his M79.  He also reported 
that one day his squad inadvertently killed nine children.  
After Vietnam the veteran went back to a job at the Post 
Office.  After threatening his supervisor's life he lost his 
job. He began using marijuana in Vietnam and then used it off 
an on for 25 years but had not used it since 1990.  He denied 
using marijuana to cope with Vietnam memories.  He worked for 
the Oakland Police Department for one year but was charged 
with the use of excessive force while defending himself and 
had to resign.  He subsequently went to work at a federal 
government commissary and worked his way up to GS 13 as a 
program administrator of weapons systems at the Pentagon.  
Later he went to work as a contractor for the Army Reserves 
in weapons logistics.  The veteran stayed in touch with three 
friends from high school and had many friends at the 
Pentagon. 

Mental status examination showed normal mood and spontaneous 
affect.  The veteran's attitude was cooperative and 
straightforward and he appeared well-oriented.  He displayed 
good access to long term and recent memory and his speech was 
clear, coherent and goal directed with normal rate and tone.  
He did not report significant depression, anxiety or panic 
attacks.  He had a habit of rechecking door locks when coming 
into the house because he did not trust other people to lock 
the doors and he reported that he constantly scanned his 
environment due to hypervigilance.  The examiner found that 
the veteran presented with normal mental status.  Regarding a 
diagnosis, the examiner found that although the veteran was 
experiencing symptoms of PTSD, he did not meet the diagnostic 
criteria for the disorder due to his lack of distress and 
lack of impairment in functioning.  

In a June 2007 statement accompanying his Form 9 the veteran 
contended that a higher rating should be assigned for his 
left arm disability because he suffered from weakness and 
limitation of motion with severe pain at or above the 
shoulder level.  He also felt that he had arthritis with 
painful motion in two major joints (i.e. the shoulder and 
elbow) so as to warrant at least a 20 percent rating.  
Regarding his claim for PTSD, the veteran contended that 
service connection should be granted and a rating of 10 
percent or more should be assigned because the VA examiner 
found that he had met the criteria for PTSD.  Regarding his 
claim for cervical spine disability, the veteran noted that 
the June 2006 VA medical report was in error in regard to him 
not experiencing neck pain on motion.  He had specifically 
informed the examining physician that he did have neck pain. 

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including arthritis are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
veteran's left arm disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  Under diagnostic codes 5301 to 5323, muscle 
injury disabilities are rated as slight, moderate, moderately 
severe or severe according to criteria based on the type of 
injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.   First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  

There would be a consistent complaint of cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, an inability to keep up with work 
requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one 
or more muscle groups.  There would be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(1-4).


The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. 
§ 4.25, for the purposes of determining schedular 
compensation ratings.


The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14 does not prevent separate evaluations for the 
same anatomic area under different diagnostic codes that 
evaluate different functional impairments.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

PTSD

There is no competent (medical) evidence of record that the 
veteran has PTSD.  The only mental health evaluation of 
record, the August 2006 VA psychological evaluation, 
specifically found that the veteran did not meet the 
diagnostic criteria for the PTSD diagnosis because of his 
lack of distress regarding his experiences and the absence of 
impairment in his functioning.  (See The Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), Section 
309.81, noting that the diagnosis of PTSD requires a 
disturbance causing clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning).  Although the veteran may believe that he 
currently has PTSD, his allegations are not competent 
evidence of a medical diagnosis.  "Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has argued that the August 2006 examiner did find 
that he met the criteria for PTSD but this argument is based 
on a misinterpretation of the examination report.  The 
examiner found that the veteran met the stressor criteria for 
the PTSD diagnosis but did not find that he met additional 
criteria necessary for the PTSD diagnosis (i.e. significant 
distress or functional impairment).  If in the future, the 
veteran is found to have a diagnosis of PTSD, he may be able 
to reopen his claim.

In the absence of proof of current disability (i.e. a current 
PTSD diagnosis), there can be no valid claim of service 
connection.  38 C.F.R. § 3.304, Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The preponderance of the evidence is 
against this claim and it must be denied.  
 

Claim to Reopen

In the instant case, the veteran's claim for service 
connection for cervical spine disability was denied by the 
May 1971 rating decision.  The veteran did not appeal that 
decision and it became final.  Accordingly, in order to 
reopen the claim, new and material evidence must be received.  
38 U.S.C.A. § 5108.

As the veteran's claim was filed after August 19, 2001, the 
revised definition of new and material evidence applies.  
"New" evidence means existing evidence not previously 
submitted to agency decision makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In the instant case, there is definitely new evidence in the 
form of diagnostic reports as early as 1992 and as recent as 
2001 showing that the veteran has degenerative spondylosis of 
the cervical spine.  There are also some clinical records 
from this time frame showing that he was experiencing neck 
pain, which radiated into his shoulder and the veteran's own 
self-report in 2006 that he had been treated for neck pain 
for the past 14 years and believed that his neck disability 
was related to service.

This new evidence relates to an unestablished fact necessary 
to substantiate the claim as it shows some level of current 
cervical spine disability in the form of cervical 
spondylosis.  The new evidence does not raise a reasonable 
possibility of substantiating the claim, however, as none of 
it provides any competent evidence of a relationship between 
the current cervical spine disability and the veteran's 
cervical spine injury in service.  (See Hickson, 12 Vet. App. 
247, 253 (1999), indicating that medical nexus evidence is 
necessary to substantiate a claim for service connection).  
Nor does it tend to show that arthritis became manifest in 
the first post service year so as to warrant consideration of 
presumptive service connection.  38 C.F.R. § 3.307, 3.309.   
Instead the current record, including the new evidence, 
simply shows that the veteran was treated for neck injury in 
service, was found not to have any neck disability on 
separation and on subsequent April 1971 VA medical 
examination and then did not receive any treatment or 
evaluation for neck problems until 1992.  None of the medical 
evidence provides even a suggestion that the neck problems 
experienced in 1992( i.e. some 22 years after service) and 
thereafter are related to the veteran's cervical spine 
problems in service.   The veteran does allege that such a 
relationship exists but as a layperson, his allegations are 
not competent evidence of a medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Given the lack of any competent evidence, which even suggests 
a relationship between the veteran's current cervical spine 
disability and his cervical spine injury in service, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is not 
new and material and the claim for service connection for 
cervical spine disability may not be reopened.  38 C.F.R. 
§ 3.156(a).  If the veteran is able to produce such medical 
nexus evidence in the future, he may be able to reopen the 
claim.

Rating in excess of 10 percent for shell fragment wound

The veteran's gunshot residuals have been rated under 
38 C.F.R. § 4.73, Code 5305 for impairment of Muscle Group V.  
Under Code 5305, Muscle Group V generally involves the flexor 
muscles of the elbow: the biceps, brachialis, and 
brachioradialis  38 C.F.R. § 4.73, Diagnostic Code 5305.  The 
Board finds, however, that given that the most recent VA 
examination did not show impairment of the muscles in Group V 
but did show impairment of the triceps, the veteran's left 
arm impairment is more appropriately rated as impairment of 
Muscle Group VI under 38 C.F.R. § 4.73, Code 5306.  Code 
5306, allows for compensation when there is impairment in the 
extension of the elbow and the Code notes that the long head 
of triceps is a stabilizer of the shoulder joint. A 30 
percent evaluation is assigned for severe impairment of the 
non-dominant arm, a 20 percent evaluation is assigned for 
moderately severe impairment, a 10 percent evaluation is 
assigned for moderate impairment, and a noncompensable 
evaluation is assigned when there is evidence of only slight 
impairment.   
Examining the evidence of record, the veteran received a 
relatively superficial wound in service to his left (i.e. 
non-dominant) upper arm, with brief treatment and return to 
duty and had good functional results as currently evidenced 
by his ability to use his arm to continue to do push ups, 
work out, mow the lawn, use the weed eater and play golf.  He 
also has a fairly minimal scar with no evidence of fascial 
defect, atrophy or impaired tonus.   These attributes tend to 
describe a slight injury under the pertinent regulations but 
given that the wound was debrided and the veteran does have 
retained metallic fragments, and giving him the benefit of 
the doubt, his muscle disability is best described as 
moderate.  Thus, under Code 5306, a 10 percent rating is 
appropriate.  A higher 20 percent rating is not warranted as 
there is no evidence that veteran experienced a penetrating 
or through and through wound, prolonged infection, sloughing 
of soft parts, or intramuscular scarring.  He also did not 
undergo prolonged hospitalization for treatment of the wound.  
Additionally, the Board does not find any evidence that any 
other muscle groups have been affected by the gunshot wound.  
Notably, the August 2006 VA examiner only described 
impairment of the triceps muscle and the shoulder joint, 
which does not suggest the involvement of additional muscle 
groups other than Muscle Group VI.  Also, the veteran's 
superficial wound (as opposed to a through and through wound, 
or deep penetrating wound) is consistent with damage to a 
single muscle group.

The Board has also considered whether the veteran could 
attain a higher rating based on limitation of motion of his 
shoulder/left arm.  Examining the evidence, however, it is 
not shown that the veteran's left arm motion is at shoulder 
level or below so as to warrant a rating for such limitation.  
See 38 C.F.R. § 4.71a, Code 5201.  Additionally, the veteran 
has essentially contended that he should be assigned separate 
ten percent ratings for arthritis with painful motion of the 
shoulder and of the elbow, which would result in a higher 
than 10 percent overall rating for his shrapnel wound.  See 
38 C.F.R. § 4.71a, Code 5010.  The record does not show that 
the veteran has any impairment of the elbow due to his 
shrapnel wound, however, so a 10 percent rating for this 
joint may not be assigned.  Also, although does appear to 
have arthritis of the shoulder, even if the arthritis is the 
result of his injury to Muscle Group VI, a single ten percent 
rating for this joint may not be assigned in addition to the 
10 percent rating assigned for Muscle Group VI, without 
violating the rule on pyramiding.  See 38 C.F.R. § 4.14.  
Accordingly, assignment of a rating under Code 5010 would not 
result in an overall rating for the left arm disability in 
excess of 10 percent.           

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, on August 2006 VA examination, 
active range of motion did not produce any weakness, fatigue 
or incoordination and it was noted that the veteran 
experienced  no swelling and no further limitation on flare-
ups or on repetitive use.  Additionally, although the veteran 
clearly does have some level of consistent pain and has also 
reported fatigue, he is able continue to do push ups, work 
out, mow the lawn, use the weed eater and play golf.  
Accordingly, the evidence shows that the currently assigned 
10 percent rating adequately compensates the veteran for 
associated functional loss.   

The Board has also considered whether a separate rating might 
be available for   scarring of the left arm associated with 
the veteran's gunshot wound.  No disability, however, has 
been associated with this scarring.  Consequently, there is 
simply no basis to assign a separate rating for scarring 
under the current criteria for rating scars (see 38 C.F.R. 
§ 4.118, Codes 7801-7805 (2007)) or under the criteria in 
effect prior to August 2002.  See 38 C.F.R. § 4.118, Codes 
7801-7805 (2002). 

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left arm disability.  38 C.F.R.  § 3.321. 

Accordingly, as a rating in excess of 10 percent is not 
established on either a schedular on extraschedular basis, 
the preponderance of the evidence is against this claim and 
it must be denied.  
    


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

The appeal to reopen the claim of service connection for 
cervical spine disability is denied.   

Entitlement to a rating in excess of 10 percent for shell 
fragment wound, left arm, with retained foreign body is 
denied.   




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


